Citation Nr: 0022215	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
veteran's service connected residuals of an incomplete 
fracture of the left fifth metatarsal.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
April 1970.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
(compensable) evaluation for his service-connected residuals 
of an incomplete fracture of the left fifth metatarsal.

The case was previously before the Board in June 1998 and, in 
pertinent part, was remanded to the RO for additional 
evidentiary development.  Following compliance with the 
Board's directives on Remand, the case is now returned to the 
Board.

It is also noted that in April 1998, the veteran, accompanied 
by his representative, appeared and presented testimony at a 
videoconference hearing before the undersigned Acting Member 
of the Board.  A complete transcript of the testimony is of 
record.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service connected residuals of an 
incomplete fracture of the left fifth metatarsal are 
manifested by findings of mild tenderness near the base of 
the fifth metatarsal, as demonstrated on most recent VA 
examination in December 1999, and no other residuals due to 
the service connected disorder.



CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
service connected residuals of an incomplete fracture of the 
left fifth metatarsal have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reveal that he was 
treated for a twisted left ankle and an incomplete fracture 
of the left fifth metatarsal head in May 1969.  The foot was 
placed in a short leg cast.  The veteran was also given 
support arches and placed on limited duty.  In June 1969, the 
veteran claimed the foot ached on walking but examination was 
negative.  The impression was a healing fracture.  On 
separation examination, all findings were normal.  The 
history of the earlier fracture was noted but with no current 
complaints.

On VA examination in August 1975, all pertinent findings were 
normal.  X-ray study was also normal.

Service connection was granted for residuals of an incomplete 
fracture of the left fifth metatarsal by a September 1975 
rating decision, and a noncompensable disability evaluation 
assigned.  That rating decision also denied service 
connection for the veteran's left ankle.

(The Board notes that there are numerous post-service medical 
records pertaining to the veteran's left ankle.  However, 
service connection for the left ankle has been denied on 
multiple occasions, and it was most recently determined by 
the Board in June 1998 that new and material evidence had not 
been submitted to warrant reopening that claim.  Accordingly, 
the Board will not discuss herein the post-service medical 
records pertaining to the veteran's left ankle, but will 
instead focus its discussion on the service connected 
residuals of an incomplete fracture of the left fifth 
metatarsal.)

VA outpatient treatment records reveal the veteran was 
treated for chronic left ankle sprains in March 1979.  In 
July 1990, the veteran was treated for complaints of chronic 
left foot pain.

Records from the Duke University Medical Center, dated in May 
1990, show that the veteran reported with a smashed great 
left toe with swelling.  It was reported that the veteran 
wore steel-toed boots and reported to the emergency room with 
swelling in the left great toe but did not recall an injury.  
X-ray study revealed a complete chip fracture at the distal 
phalanx of the left great toe.

Other private medical records from the Lincoln Community 
Health Center indicate the veteran was treated for complaints 
of swelling of the left great toe in May 1990.  On 
examination, there was minimal swelling, no erythema, no 
effusion, no tenderness, and decreased motion of the big toe 
but full range of motion of the other toes.  There was no X-
ray evidence of a fracture.  The assessment was a sprained 
toe, doubt gout.  The veteran was also treated for complaints 
of left foot pain in August 1990, but findings were negative.  
It was noted the veteran's great toe nail was long.  The 
assessment was questionable intermittent extensor tendonitis.

A VA outpatient treatment record dated in December 1990 notes 
that the veteran complained of a swollen right great toe and 
the assessment indicated rule out gout.  A VA outpatient 
treatment record dated in August 1992, notes the veteran's 
history of injury to the left fifth metatarsal and complaints 
of chronic foot pain.  On examination, it was noted that the 
veteran ambulated without difficulty, and there was no 
swelling and no tenderness.  X-ray study revealed no evidence 
of fracture or osteoarthritis.  The assessment was that the 
veteran was doing well and his foot injury should in no way 
limit his capacity for work.

The veteran submitted a June 1992 occupational health 
assessment which noted he was working as a food service 
worker and the position required prolonged standing and 
walking, which may exacerbate his service connected foot 
injury.

The veteran underwent a VA examination in March 1993.  He 
complained of left foot pain, swelling, and soreness with 
prolonged standing and walking.  On examination, there was 
tenderness to palpation on the dorsum of the left foot from 
the base of the great toe to the lateral malleolar area.  
There was no obvious swelling or deformity.  The left foot 
was supinated slightly when compared with the right.  He was 
able to heel toe walk.  Posture was erect and gait normal.  
There was no secondary skin or vascular changes.  The 
diagnosis was a status post-incomplete fracture of the left 
5th metatarsal head with no residual disability noted. 

In December 1993, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he had pain and swelling in his left foot and that as a 
result, his job at a warehouse was becoming more difficult 
and he had missed days of work.  The veteran also indicated 
that he believed that all of his left foot complaints were 
related and due to his service connected disorder.  A 
complete transcript of the testimony is of record.

Subsequently received in January 1994 were additional private 
medical records from the Lincoln Community Health Center, 
including duplicates of the treatment records previously 
submitted.  However, also received was a May 1990 X-ray study 
which noted no evidence of acute fracture or dislocation of 
the left great toe.  Minimal degenerative changes were 
present.  A minimal area of rarefaction was also noted 
involving the base of the distal phalanx of uncertain 
clinical significance.  Amongst the additional records 
received were several treatment records which noted that the 
veteran was argumentative, disruptive, and difficult.  On 
multiple occasions, somatic complaints without physical 
explanation were noted.  A May 1990 record noted that the 
veteran refused to tell the examiner anything, but simply 
wanted to get a work excuse.  Several records noted the 
veteran had a depressed affect.

A VA outpatient treatment record dated in November 1993 noted 
the veteran was suffering from depression and a borderline 
personality disorder.

Received in March 1996 was a VA outpatient treatment record 
from the Podiatry Clinic, dated in September 1995, noting 
that the veteran had a history of pain and edema in the 
lateral aspect of the left foot in the area of the fifth 
metatarsal shaft.  Bilateral pes planus was noted on 
examination.  He was given Ibuprofen and referred to 
prosthetics for orthotics.  It was stated that the veteran's 
service connected disorder may be contributory to present 
complaints.  He was later provided a soft shoe insert.  In 
November 1995, it was stated that X-ray study revealed mild 
degenerative joint disease of the left foot and a punched out 
lesion of the fifth metatarsal.  Treatment with ibuprofen was 
continued.  The assessment noted left foot pain, consider 
degenerative joint disease and post-traumatic process; and 
gout was considered unlikely.  In February 1996, a history of 
a questionable fracture of the left foot was noted.  The 
veteran complained of pain over the first metatarsal as well 
as over the base of the fifth.  There was pain over the base 
of the fifth metatarsal on examination.  The assessment was 
left foot pain of uncertain etiology.  It was stated that the 
great toe pain was likely due to gout, and the fifth toe pain 
was likely due to tendonitis.

Subsequently received in August 1996 were further VA 
outpatient treatment records, spanning from 1980 to 1996.  
These included numerous records from the VA Mental Health 
Clinic, dated in 1980, indicating the veteran had been 
assessed with schizophrenia and a borderline personality.  
There was a January 1992 X-ray study of the left foot which 
was normal.  That study was made after the veteran complained 
of continuing left foot pain.  Also received was a May 1994 
record that noted an assessment of a sprained left foot.  
There are several records of treatment, dated in May 1995, 
indicating swelling in the left first metatarsal, but noting 
no complaints regarding the fifth.  A June 1996 record noted 
that the veteran's complaints regarding the left foot may be 
related to gout.  Another June 1996 record strongly suspected 
alcohol abuse which would contribute to gout.  

As noted in the introduction, in April 1998, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a videoconference hearing before the undersigned 
Acting Member of the Board.  In pertinent part, the veteran 
stated that all of his treatment for his service connected 
disorder was at the VA Medical Center.  (See Transcript, 
p. 6).  The veteran stated that the doctor who treated him at 
the VA originally attributed his foot pain to gout but then 
indicated that his fracture was out of alignment causing 
swelling and redness.  (See Transcript, p. 7).  The veteran 
indicated that his foot does not hurt all the time, but when 
it does the whole foot hurts and he can't walk on it.  He 
stated at different times he has used a cane, crutches, and a 
wheel chair, as a result of the pain.  (See Transcript, 
p. 9).  He claimed that he currently had a 40 hour a week job 
that involved mostly sitting, requiring little standing, but 
still missed about two days of work a month due to his 
service connected disorder.  (See Transcript, p. 10).  A 
complete transcript of the testimony is of record.

Following the Board's remand, the veteran underwent another 
VA examination of the feet in November 1998.  On examination, 
the veteran complained of recurrent pain on the dorsolateral 
aspect of the left foot.  He stated the pain was aggravated 
by prolonged standing or walking.  He also reported recurrent 
left foot swelling.  The veteran currently wore flexible arch 
supports in both shoes while working.  The examination noted 
that the veteran walked with a cane.  However, in the 
examination suite he was ambulatory without evidence of a 
limp and without use of the cane.  There was normal external 
appearance of the lateral aspect of the left foot with 
tenderness to palpation over the entire fifth metatarsal 
shaft.  There was satisfactory longitudinal arch when 
standing, with full range of motion in the subtalar and mid 
tarsal regions of the left foot.  There was no measurable 
increase in the circumference of the mid-tarsal region of the 
left foot.  There was tenderness and enlargement of the 
metatarsophalangeal joint of the left great toe with limited 
range of motion about the metatarsophalangeal joint.  There 
was no obvious deformity of the toes of the left foot and 
examination of the sole of the left foot revealed a tender 
plantar callus beneath the left second metatarsal head.  
Sensory and vascular examination of the left foot was within 
normal limits.  X-ray study showed a healed fracture of the 
left fifth metatarsal.  The impression was an incomplete 
fracture of the left fifth metatarsal by history and hallux 
rigidus of the left great toe.

Received in February 1999 were VA outpatient treatment 
records spanning from 1996 through 1998.  An October 1997 
record noted that the veteran experienced questionable 
attacks of gout at his old left foot injury site.  An April 
1998 record noted that the veteran complained of sharp 
intense pain in the left foot and not much movement in the 
toes.  The examination and assessment indicated gout and non-
compliance with taking medication for the condition.  In July 
1998, the veteran was seen for complaints of left foot pain.  
He gave a history of injury of the left foot in service, but 
refused to describe the nature of the injury or when it 
occurred or discuss whether there was any recent injury.  The 
veteran was described as angry.  The impression was status 
post-left foot injury.  An October 1998 record noted 
degenerative narrowing of the first metatarsophalangeal joint 
and cystic changes about the great toe.  On another October 
1998 evaluation, it was noted that there was no acute left 
foot problem that day.

The veteran was scheduled for another VA examination in July 
1999 but failed to report.  That examination was then 
rescheduled and took place in December 1999.  X-ray study 
noted cystic changes and or traumatic arthritis of the distal 
portion of the first phalanx of the first toe.  An old trauma 
was also noted at the base of the fifth metatarsal.  
Degenerative changes of the bones of the foot were noted.  No 
acute bony process was identified.  There was a small bony 
spur of the inferior posterior aspect of the calcaneus.  On 
examination, the veteran complained of pain over the side of 
his left foot, after pressure from standing or walking.  He 
did not report weakness or stiffness.  The veteran did not 
report swelling, heat, redness, or lack of endurance, at the 
location of the fifth metatarsal alone.  The veteran reported 
spontaneous pain at rest on two occasions in the past one and 
half years.  High uric acid determinations in the past were 
noted as was some spontaneous swelling of the feet.  It was 
stated that osteoarthritic changes to the great toe were well 
known but were unrelated to the reason for examination (the 
service connected disorder).  The veteran acknowledged being 
helped by orthotic shoe inserts, which were identical in the 
right and left shoes, and by physiotherapy involving 
stretching and exercising the foot.  He reported walking 440 
yards around a track repetitively in order to have more 
comfort in the left foot, which he believed helped him.  It 
was noted that the veteran used a cane, but not on 
prescription.  The veteran reported the symptoms over his 
left fifth metatarsal were constant.  However, he reported 
flare-ups of swelling twice the previous year.  These had 
been described as suspect of gout upon treatment and the 
veteran was on medication to try to prevent gout flare-ups.  
On examination, the veteran came in with a cane and careful 
gait.  He was observed taking short steps, with no pain, and 
no limp.  The lateral surface of the left foot was normal in 
appearance.  There was no visible swelling anywhere in the 
foot.  The longitudinal arch was satisfactory.  On palpation 
over the fifth metatarsal, well ahead of the ankle but before 
the toe, the veteran had slight tenderness on vigorous 
palpation.  No abnormality was otherwise palpated.  No 
abnormality and no callus was felt, and there was no 
tenderness on palpation of the sole of the foot over the 
lateral area beside the fifth metatarsal.  There was no pain 
at the metatarsal area on dorsiflexion and plantar flexion of 
the ankle, or otherwise, possibly disturbing the fifth 
metatarsal.  There was no pain on flexing and extending the 
fifth toe.  There was no pain upon standing on tiptoes.  The 
examiner commented that there was no abnormality on 
examination except for mild tenderness near the base of the 
fifth metatarsal of the left foot, which was not enough to 
interfere with comfortable walking with present orthotics.  
It was stated that there was no functional limitation from 
any ordinary activity of walking, standing, bending, 
stooping, flexing or extending the foot or the ankles 
secondary to the fifth metatarsal injury.  All other findings 
regarding the left foot, including spontaneous swelling would 
be due to reasons other than the original fifth metatarsal 
fracture or re-injury.

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that VA has fulfilled 
its duty to assist the veteran by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of this claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Under 38 C.F.R. § 4.40 
functional loss includes that due to pain, supported by 
adequate pathology and evidenced by the visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45 factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities, which comprises 
Part 4 of title 38 of the Code of Federal Regulations.  The 
determination of whether an increased evaluation is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's service connected residuals of an incomplete 
fracture of the left fifth metatarsal are evaluated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides 
that a moderate foot injury is evaluated as 10 percent 
disabling.  A 20 percent disability evaluation is warranted 
for moderately severe foot injuries.  A severe foot injury 
warrants a 30 percent disability evaluation.  A 40 percent 
rating is for assignment where there is the loss of use of a 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board also notes that a 10 percent evaluation is 
warranted under Diagnostic Code 5283 with moderate malunion 
or nonunion of the tarsal or metatarsal bones.  A 20 percent 
disability evaluation is warranted for moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  A 30 
percent disability evaluation may be assigned for moderately 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  A 40 percent rating is for assignment where there is 
the loss of use of a foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5283.

The terms "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence such that all of its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.  The Court has held that 
functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Having carefully reviewed all pertinent evidence, and having 
discussed the applicable laws and regulations immediately 
above, the Board finds that an increased (compensable) 
evaluation is not warranted for the veteran's service 
connected residuals of an incomplete fracture of the left 
fifth metatarsal.  In so finding, the Board finds most 
persuasive the most recent VA examination of the veteran 
which found that the veteran's service connected disorder was 
basically asymptomatic with the exception of mild tenderness 
near the base of the fifth metatarsal.  There was no other 
swelling, pain, limitation of motion, or loss of function on 
examination.  The examiner specifically found no other 
functional limitation due to the service connected disorder 
and stated that the other physical findings in the record 
regarding the left foot were not due to the service connected 
disorder.  Those findings are further supported by other 
parts of the medical record, such as the veteran's March 1993 
VA examination which found no residual disability due to the 
service connected disorder.

The Board notes that the evidentiary record does document 
that the veteran has experienced numerous complaints 
regarding his left foot and has received treatment for pain 
and swelling of the foot on many occasions.  However, as 
noted on most recent VA examination, these complaints have 
been attributed to causes other than the veteran's service 
connected disorder.  For example, in May 1990, the veteran 
was treated for an injury to the left great toe and there are 
many subsequent records pertaining to swelling and pain in 
the left great toe, unrelated to his service connected 
disorder.  There are also many VA medical records indicating 
that the veteran has been diagnosed with gout and also with 
bilateral pes planus, neither of which is service connected.  
There are also at least some medical records tending to 
attribute some of the veteran's physical complaints to his 
non-service connected mental health disorders.  While the 
Board sympathizes with the veteran regarding his left foot 
symptoms, the evidentiary record indicates that the vast 
majority of his symptoms are due to these non-service 
connected disorders, rather than as due to the are unrelated 
the residuals of an incomplete fracture of the left fifth 
metatarsal.

The Board has also considered the veteran's testimony that he 
was told by a treating VA physician that all of his 
complaints regarding the left foot were related to his 
service connected disorder.  The Board notes, however, that 
all VA medical records have been obtained and were carefully 
reviewed and they do not support the veteran's contentions in 
this regard.  Furthermore, to whatever extent the veteran may 
be offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom.  Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Carbino v. Gober, 
10 Vet. App. 507, 510 (1997).

Hence, the Board finds that the current non-compensable 
disability evaluation assigned pursuant to Diagnostic Code 
5284 most accurately reflects the current level of disability 
of the veteran's service-connected residuals of an incomplete 
fracture of the left fifth metatarsal.  Although he has 
reported missing days of work due to the service-connected 
left foot injury, he has not submitted any evidence from his 
employer corroborating those claims.  

The evidence simply does not substantiate "moderate" foot 
injury, as contemplated for a 10 percent evaluation under 
Diagnostic Code 5284.  Consequently, the Board finds that a 
compensable evaluation is not warranted.  A zero percent 
evaluation is assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board also notes that the VA Office of the General 
Counsel issued an opinion wherein it was determined that 
Diagnostic Code 5284, for other foot injuries, may involve 
limitation of motion and therefore requires consideration 
under sections 38 C.F.R. §§ 4.40 and 4.45.  See VAOPGCPREC 
09-98.  However, as the record demonstrates no limitation of 
motion due to the veteran's service connected disorder, the 
Board finds these provisions are not for application.

Likewise, in view of the clinical data which reflects no 
evidence of malunion or nonunion of tarsal or metatarsal 
bones, there is no basis for a compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5283.

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. 
§§ 3.102, 4.3 (1999), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
The preponderance of the evidence is against the claim for a 
compensable evaluation.  As such, the benefit-of-the-doubt 
rule is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

ORDER

Entitlement to an increased (compensable) evaluation for the 
veteran's service connected residuals of an incomplete 
fracture of the left fifth metatarsal is denied.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

 

